 
STOCK OPTION AGREEMENT
 
March 5, 2007
 
“Optionee”
Address
City, State



 
Re:
GEO Holdings Corp. (the “Company”)

   
Grant of Stock Option                                                  

 
Dear ___________:
 
The Company is pleased to advise you that its Board of Directors has granted to
you a stock option (an “Option”), as provided below, under the GEO Holdings
Corp. 2004 Stock Option Plan (the “Plan”), a copy of which is attached hereto
and incorporated herein by reference. The Option is not intended to be an
“incentive stock option” within the meaning of Section 422 of the Code. The
Option has been granted, and the Option Shares will be issued, pursuant to a
“compensatory benefit plan” within the meaning of such term under Rule 701 of
the Securities Act of 1933, as amended.
 
1.  Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:
 
“Affiliate” shall mean, as to any specified Person, (i) any shareholder, equity
owner, officer, or director of such Person and their family members or (ii) any
other Person which, directly or indirectly or indirectly, controls, is
controlled by, employed by or is under common control with, any of the
foregoing. For the purposes of this definition, “control” means the possession
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.
 
“Board” shall mean the Board of Directors of the Company.
 
“Cause” shall have the meaning given to such term in the Plan.
 
“CHS” shall mean Code Hennessy & Simmons IV LP, a Delaware limited partnership.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute.
 
“Committee” shall mean the Compensation Committee, or such other committee of
the Board which may be designated by the Board to administer the Plan. The
Committee shall be composed of two or more directors as appointed from time to
time to serve by the Board.
 
 
 

--------------------------------------------------------------------------------

 
 
“Common Stock” shall mean the Company’s Common Stock, par value $.01 per share,
or, in the event that the outstanding Common Stock is hereafter changed into or
exchanged for different stock or securities of the Company, such other stock or
securities.
 
“Company” shall mean GEO Holdings Corp., a Delaware corporation, and (except to
the extent the context requires otherwise) any subsidiary corporation of GEO
Holdings Corp. as such term is defined in Section 424(f) of the Code.
 
“Date of Termination” shall have the meaning given to such term in the Plan.
 
“Disability” shall have the meaning given to such term the Plan.
 
“Employment Agreement” shall mean the Employment Agreement, if any, by and
between you and the Company.
 
“Fair Market Value” of each Option Share shall mean the average of the closing
prices of the sales of the Company’s Common Stock on all securities exchanges on
which the Company Common Stock may at the time be listed, or, if there have been
no sales on any such exchange on any day, the average of the highest bid and
lowest asked prices on all such exchanges at the end of such day, or, if on any
day the Company Common Stock is not so listed, the average of the representative
bid and asked prices quoted in the NASDAQ System as of 4:00 P.M., New York time,
or, if on any day the Company Common Stock is not quoted in the NASDAQ System,
the average of the highest bid and lowest asked prices on such day in the
domestic over-the-counter market as reported by the National Quotation Bureau
Incorporated, or any similar successor organization, in each such case averaged
over a period of 21 days consisting of the day as of which the Fair Market Value
is being determined and the 20 consecutive business days prior to such day. If
at any time the Company Common Stock is not listed on any securities exchange or
quoted in the NASDAQ System or the over-the-counter market, the Fair Market
Value shall be determined in good faith by the Board; provided that, if a holder
of Option Shares disagrees with such determination in connection with the
exercise of the Repurchase Option, such holder may request that the Company
retain a valuation expert to determine Fair Market Value (a “Valuation”);
provided further that if a Valuation has previously been requested pursuant to
any other option agreement of the Company, the Company shall not be obligated to
conduct a Valuation, but instead shall determine Fair Market Value in good faith
using methodology consistent with that used by the valuation expert in
connection with the prior Valuation.
 
“Family Group” shall have the meaning given to such term the Plan.
 
“Good Reason” (A) has the meaning given to such term under your Employment
Agreement or (B) if and only if no such definition within such Employment
Agreement is in effect on the date of determination, means, in connection with a
voluntary termination by you, that without your written consent, (i) a material
diminution of your title, authority, status or responsibilities or (ii) a
material breach by the Company of your Employment Agreement; provided, however,
that the Company shall have the opportunity to cure the reasons contained in
clauses (i) or (ii) for thirty (30) days following receipt by the Company of a
notice of termination from you detailing the alleged Good Reason.
 
 
2

--------------------------------------------------------------------------------

 
 
“Option Shares” shall mean (i) all shares of Common Stock issued or issuable
upon the exercise of the Option and (ii) all shares of Common Stock issued with
respect to the Common Stock referred to in clause (i) above by way of stock
dividend or stock split or in connection with any conversion, merger,
consolidation or recapitalization or other reorganization affecting the Common
Stock. Option Shares shall continue to be Option Shares in the hands of any
holder other than you (except for the Company or CHS), and each such transferee
thereof shall automatically succeed to the rights and obligations of a holder of
Option Shares hereunder.
 
“Person” shall have the meaning given to such term the Plan.
 
“Public Offering” shall mean the sale, in an underwritten public offering
registered under the Securities Act, of shares of the Company’s Common Stock.
 
“Public Sale” means any sale pursuant to a registered public offering under the
Securities Act or any sale to the public pursuant to Rule 144 or Rule 144A
promulgated under the Securities Act effected through a broker, dealer or market
maker at a time when the Company is a reporting company under the Securities
Exchange Act of 1934 and has filed all reports required thereunder.
 
“Qualified Public Offering” shall mean a sale of equity securities of the
Company in an underwritten (firm commitment) public offering registered under
the Securities Act, with gross proceeds of not less than $50,000,000, and
resulting in the listing of such of the Corporation’s equity securities on a
nationally recognized stock exchange, including without limitation, The Nasdaq
Stock Market National Market System.
 
“Registration Agreement” shall mean that certain Registration Agreement, dated
as of May 18, 2004, by and among the Company and certain investors, as amended
from time to time.
 
“Sale of the Company” shall have the meaning given to such term the Plan.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute.
 
“Stockholders Agreement” shall mean that certain Stockholders Agreement, dated
as of May 18, 2004, by and among the Company and certain investors, as amended
from time to time.
 
2.  Option.
 
(a)  Terms. Your Option is for the purchase of up to ____ shares of Common Stock
(the “Option Shares”) at a price per share of $21.91 (the “Exercise Price”),
payable upon exercise as set forth in Section 2(b) below. Your Option shall
expire at the close of business on March 4th, 20171 10 years from issuance. (the
“Expiration Date”), subject to earlier expiration upon termination of your
employment as provided in Section 4(b) below.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)  Payment of Option Price. Subject to Section 3 below, your Option may be
exercised in whole or in part upon payment of an amount (the “Option Price”)
equal to the product of (i) the Exercise Price multiplied by (ii) the number of
Option Shares to be acquired. Payment shall be made in cash (including check,
bank draft or money order).
 
3.  Vesting. Your option is fully vested upon issuance.
 
4.  Expiration of Option.
 
(a)  Normal Expiration. In no event shall any part of your Option be exercisable
after the Expiration Date set forth in Section 2(a) above.
 
(b)  Early Expiration Upon Termination of Employment. Subject in all cases to
Section 4(a) above, your Option shall expire and be forfeited on your Date of
Termination, provided that (i) if you die or become subject to any Disability,
your Option shall expire and be forfeited six months from the date of your death
or Disability and (ii) if your employment terminates for any other reason (other
than by a termination for Cause), your Option shall expire and be forfeited 90
days after your Date of Termination.
 
(c)  Early Expiration Upon Sale of the Company. Any portion of your Option which
has not been exercised prior to or in connection with the Sale of the Company
shall expire and be forfeited upon the consummation of the Sale of the Company,
unless otherwise determined by the Committee or the Board.
 
5.  Procedure for Exercise. You may exercise all or any portion of your Option,
to the extent it is outstanding, at any time and from time to time prior to its
expiration, by delivering written notice to the Company (to the attention of the
Company’s Secretary) and your written acknowledgement that you have read and
have been afforded an opportunity to ask questions of management of the Company
regarding all financial and other information provided to you regarding the
Company, together with payment of the Option Price in accordance with the
provisions of Section 2(b) above. As a condition to any exercise of your Option,
you shall (i) permit the Company to deliver to you all financial and other
information regarding the Company it believes necessary to enable you to make an
informed investment decision; (ii) make all customary investment representations
which the Company requires; (iii) if at the time of exercise you are not already
a party to the Stockholders Agreement and/or the Registration Agreement, sign
(x) the Joinder attached hereto as Exhibit A and thereby agree to be bound by
the Stockholders Agreement and (y) the Joinder attached hereto as Exhibit B and
thereby agree to be bound by the Registration Agreement; and (iv), if required
by the Company, sign and agree to become bound by any other agreement(s) to
which all or substantially all of the Company’s stockholders are party.
 
 
4

--------------------------------------------------------------------------------

 
 
6.  Securities Laws Restrictions and Other Restrictions on Transfer of Option
Shares. You represent and warrant that when you exercise your Option you shall
be purchasing Option Shares for your own account and not on behalf of others.
You understand and acknowledge that federal and state securities laws govern and
restrict your right to offer, sell or otherwise dispose of any Option Shares
unless your offer, sale or other disposition thereof is registered or qualified
under the Securities Act and state securities laws, or in the opinion of the
Company’s counsel, such offer, sale or other disposition is exempt from
registration or qualification thereunder. You agree that you shall not offer,
sell or otherwise dispose of any Option Shares in any manner which would: (i)
require the Company to file any registration statement with the Securities and
Exchange Commission (or any similar filing under state law) or to amend or
supplement any such filing or (ii) violate or cause the Company to violate the
Securities Act, the rules and regulations promulgated thereunder or any other
state or federal law. You further understand that the certificates for any
Option Shares you purchase shall bear such legends as the Company deems
necessary or desirable in connection with the Securities Act or other rules,
regulations or laws.
 
7.  Non-Transferability of Option. Your Option is personal to you and is not
transferable by you other than by will or the laws of descent and distribution.
During your lifetime only you (or your guardian or legal representative) may
exercise your Option. Subject to Section 4, in the event of your death, your
Option may be exercised only (i) by the executor or administrator of your estate
or the Person or Persons to whom your rights under the Option shall pass by will
or the laws of descent and distribution and (ii) to the extent at the date of
your death that you were entitled to exercise your Option hereunder. The
restrictions set forth in this Section 7 and elsewhere in this Agreement shall
survive any such transfer of your Option and shall be binding upon any such
transferee.
 
8.  Conformity with Plan. Your Option is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan (which is
incorporated herein by reference). Inconsistencies between this Agreement and
the Plan shall be resolved in accordance with the terms of the Plan. By
executing and returning the enclosed copy of this Agreement, you acknowledge
your receipt of this Agreement and the Plan and agree to be bound by all of the
terms of this Agreement and the Plan.
 
9.  Rights of Participants. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company to terminate your employment at any
time (with or without Cause), nor confer upon you any right to continue in the
employ of the Company for any period of time or to continue your present (or any
other) rate of compensation, and in the event of your termination of employment
(including, but not limited to, termination by the Company without Cause) any
portion of your Option that was or was not previously vested and exercisable
shall expire and be forfeited, except as expressly provided in Section 4(b).
Nothing in this Agreement shall confer upon you any right to be selected again
as a Plan participant, and nothing in the Plan or this Agreement shall provide
for any adjustment to the number of Option Shares subject to your Option upon
the occurrence of subsequent events except as provided in Section 11 below.
 
 
5

--------------------------------------------------------------------------------

 
 
10.  Withholding of Taxes. The Company shall be entitled, if necessary or
desirable, to withhold from you from any amounts due and payable by the Company
to you (or secure payment from you in lieu of withholding) the amount of any
withholding or other tax due from the Company with respect to any Option Shares
issuable upon exercise of your Option, and the Company may defer such issuance
unless indemnified by you to its satisfaction.
 
11.  Adjustments. In the event of a reorganization, recapitalization, stock
dividend or stock split, or combination or other change in the shares of the
Common Stock (an “Adjustment Transaction”), the Board or the Committee may, in
order to prevent the dilution or enlargement of rights under your Option, make
proportional adjustments in the number and type of shares covered by your Option
and the exercise price specified herein, so (i) that your Option (or any
replacement thereof) represents the right to purchase the shares of stock,
securities or other property (including cash) as may be issuable or payable as a
result of such Adjustment Transaction with respect to or in exchange for the
number of shares of Common Stock purchasable and receivable upon exercise of
your Option had such exercise occurred in full immediately prior to such
Adjustment Transaction, and (ii) the aggregate exercise price of your Option
remains unchanged, unless, in each case, if the Committee determines that such
adjustment to your Option could reasonably be expected to cause your Option to
be treated as providing for the deferral of compensation pursuant to Code §409A
(or under Notice 2005-1, as amended or supplemented from time to time, or
Treasury Regulations or other IRS guidance issued under Code §409A). The
issuance by the Company of shares of stock of any class, or options or
securities exercisable or convertible into shares of stock of any class, for
cash or property, or for labor or services either upon direct sale, or upon the
exercise of rights or warrants to subscribe therefor, or upon exercise or
conversion of other securities, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of shares of Common
Stock then subject to your Option.
 
12.  Repurchase Option.
 
(a)  Repurchase Option. In the event you cease to be employed by the Company and
its Subsidiaries (the “Company Group”) for any reason, your Option Shares
(whether held by you or one or more of your transferees) shall be subject to
repurchase by the Company and CHS (or any of its Affiliates) pursuant to the
terms and conditions set forth in this Section 12 (the “Repurchase Option”).
 
(b)  Repurchase Price.
 
(i)  If your employment is terminated (A) by the Company without Cause, (B) by
you for Good Reason, (C) due to your death or Disability or, (D) after the third
anniversary hereof, by you without Good Reason, the purchase price for each
Option Share shall equal the Fair Market Value (measured at the Repurchase Date
(as defined below)) for such share.
 
(ii)  If your employment is terminated (A) on or before the third anniversary
hereof by you without Good Reason or (B) at any time by the Company for Cause,
then the purchase price for each Option Share shall equal the lower of (x) the
original cost of such Option Share or (y) Fair Market Value (measured at the
Repurchase Date (as defined below)).
 
 
6

--------------------------------------------------------------------------------

 
 
(c)  Repurchase Procedure.
 
(i)  In connection with any exercise of the Repurchase Option, the Board may
elect to purchase all or any portion of your Option Shares by delivering written
notice (the “Repurchase Notice”) to you or any other holders of Option Shares
within seven months after the Date of Termination. The Repurchase Notice shall
set forth the number of Option Shares to be acquired from you and such other
holder(s), the aggregate consideration to be paid for such shares and the time
and place for the closing of the transaction.
 
(ii)  If for any reason the Company does not elect to purchase all of the Option
Shares pursuant to the Repurchase Option, CHS shall be entitled to exercise the
Repurchase Option for the Option Shares the Company has not elected to purchase
(the “Available Shares”). As soon as practicable after the Company has
determined that there will be Available Shares, but in any event prior to the
20th day before the expiration of the seven-month period described in clause (i)
above, the Company shall give written notice (the “Option Notice”) to CHS
setting forth the number of Available Shares and the purchase price for the
Available Shares. CHS may elect to purchase any or all of the Available Shares
by giving written notice to the Company within 30 days after the Option Notice
has been given by the Company setting forth the number of shares CHS shall
purchase, the aggregate purchase price and the time and place of the closing of
the transaction (the “CHS Option Notice”).
 
(iii)  The closing of the purchase of the Option Shares pursuant to the
Repurchase Option shall take place on the date designated in the Repurchase
Notice or CHS Option Notice, which date shall not be more than 30 days nor less
than five days after the delivery of the later of either such notice to be
delivered. Notwithstanding the date upon which the closing occurs, the date upon
which the repurchase shall be effective (the “Repurchase Date”) shall be the
Date of Termination. The Company and/or CHS shall pay for the Option Shares to
be purchased pursuant to the Repurchase Option by delivery of a check or wire
transfer of funds; provided that if a cash payment would violate any loan
agreement with a lender of the Company Group, then such payment will be paid in
a manner that does not violate the loan agreement if the following would not
violate the loan agreement, including by a subordinated promissory note bearing
interest at a rate per annum equal to the “prime rate” plus two (2) percentage
points as listed in The Wall Street Journal in its “Money Rates” section on the
Date of Termination and payable in equal monthly installments over a five (5)
year period. If any restrictions in any loan agreement with a lender of the
Company Group prohibit (i) the repurchase of Option Shares hereunder which the
Company is otherwise entitled or required to make or (ii) dividends or other
transfers of funds from one or more subsidiaries to the Company to enable such
repurchases, then the Company may make such repurchases as soon as it is
permitted to make repurchases or receive funds from subsidiaries under such
restrictions. The purchasers of Option Shares hereunder shall be entitled to
receive customary representations and warranties from the sellers regarding such
sale of shares (including representations and warranties regarding good title to
such shares, free and clear of any liens or encumbrances) and to require all
sellers’ signatures be guaranteed by a national bank or reputable securities
broker.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)  Termination. The right of the Company and CHS to repurchase Option Shares
pursuant to this Section 12 shall terminate upon the first to occur of the Sale
of the Company or a Qualified Public Offering.
 
13.  Restrictions on Transfer. Neither you nor any of your transferees shall
sell, transfer, assign, pledge or otherwise dispose of (whether with or without
consideration and whether voluntarily or involuntarily or by operation of law)
(a “Transfer”) any interest in any Option Shares without the prior written
consent of the Company; except, you shall be entitled to Transfer Option Shares
pursuant to the terms and conditions of Section 12 and Section 15 of this
Agreement and pursuant to the terms and conditions of Sections 2(c), 2(d) or 4
of the Stockholders Agreement. The restrictions set forth in this Section 13
will continue with respect to each Option Share until the earliest of (i) the
date on which such Option Share has been transferred in a Public Sale (subject
to Section 15), (ii) the consummation of a Qualified Public Offering, or (iii)
the consummation of a Sale of the Company.
 
14.  Additional Restrictions on Transfer.
 
(a)  Legend. The certificates representing the Option Shares shall bear the
following legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
___________________, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER, CERTAIN REPURCHASE OPTIONS AND CERTAIN
OTHER AGREEMENTS SET FORTH IN A STOCK OPTION AGREEMENT BETWEEN THE COMPANY AND
_______________ DATED AS OF ________________, AS AMENDED AND MODIFIED FROM TIME
TO TIME. A COPY OF SUCH AGREEMENT MAY BE OBTAINED BY THE HOLDER HEREOF AT THE
COMPANY’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.”
 
(b)  Opinion of Counsel. No holder of Option Shares may sell, transfer or
dispose of any Option Shares (except pursuant to an effective registration
statement under the Securities Act) without first delivering to the Company an
opinion of counsel (reasonably acceptable in form and substance to the Company)
that neither registration nor qualification under the Securities Act and
applicable state securities laws is required in connection with such transfer.
 
 
8

--------------------------------------------------------------------------------

 
 
15.  Open Market Transactions. If the Board, CHS and the holders of a majority
of the outstanding shares of Common Stock approve an initial public offering of
Common Stock (the “Initial Public Offering”) pursuant to an effective
registration statement under the Securities Act, no holder of Option Shares
shall sell any Option Shares in Public Sales; provided that, notwithstanding
anything to the contrary herein, if CHS or its Affiliates (the “CHS Group”)
sells any shares of Common Stock it or they then hold (the “CHS Shares”) in a
Public Sale, you may also sell Option Shares held by you in Public Sales in a
percentage equal to or less than the percentage of CHS Shares so sold by the CHS
Group.
 
16.  Remedies. The parties hereto (and CHS as a third-party beneficiary) shall
be entitled to enforce their rights under this Agreement specifically, to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights existing in their favor. The parties hereto
acknowledge and agree that money damages would not be an adequate remedy for any
breach of the provisions of this Agreement and that any party hereto (and CHS as
a third-party beneficiary) may, in its sole discretion, apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive relief (without posting bond or other security) in order to enforce
or prevent any violation of the provisions of this Agreement.
 
17.  Amendment. Except as otherwise provided herein, any provision of this
Agreement may be amended or waived only with the prior written consent of you
and the Company; provided that no provision of Section 12, 13, 14, 15, 16 or of
this Section 17 may be amended or waived without the prior written consent of
CHS. Notwithstanding any other provisions of the Plan or your Option, and in
addition to the powers of amendment and modification set forth in the Plan and
herein, the provisions of the Plan and the provisions of your Option may be
amended unilaterally by the Committee from time to time (but it shall have no
obligation to do so) to the extent reasonably determined by the Committee to be
necessary (and only to the extent reasonably determined by the Committee to be
necessary) to prevent the implementation, application or existence (as the case
may be) of any such provision from causing your Option to be treated as
providing for the deferral of compensation pursuant to Code §409A (or under
Notice 2005-1, as amended or supplemented from time to time, or Treasury
Regulations or other IRS guidance issued under Code §409A).
 
18.  Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.
 
19.  Section §409A Matters. If a tax is imposed on you due to the application of
Code §409A to your Option, the Company shall, at your written request, at the
time such tax becomes due and payable, make a loan (each such loan, a “Loan”) to
you in an amount equal to such tax that is imposed. Each such Loan will bear
simple interest at a rate equal to the Applicable Federal Rate applicable to
loans of such nature (as reasonably determined by the Committee) on the
principal amount outstanding under such loan beginning on the date such Loan is
made and continuing until the principal amount of such Loan and all interest
thereon is repaid in full. The principal and all accrued and unpaid interest on
such Loan shall be due and payable to the Company at the time you exercise your
Option. The Company may cause any of its Subsidiaries to make any such Loan on
the terms and conditions set forth in this section. You hereby agree and
acknowledge that neither the Company nor any of its Affiliates makes any
representations with respect to the application of Code §409A to your Option
and, by the acceptance of your Option, you agree to accept the potential
application of Code §409A to the Options and the other tax consequences of the
issuance, vesting, ownership, modification, adjustment, exercise and disposition
of your Option.
 
 
9

--------------------------------------------------------------------------------

 
 
20.  Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
 
21.  Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, which may be delivered by facsimile or comparable electronic
transmission, each of which shall constitute an original, but all of which taken
together shall constitute one and the same Agreement.
 
22.  Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
 
23.  Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by the internal law, and not
the law of conflicts, of Delaware.
 
24.  Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid or
mailed by reputable overnight courier service, to the recipient. Such notices,
demands and other communications shall be sent to you and to the Company and CHS
at the addresses indicated below:
 
If to the Optionee:
 
“Optionee”
Address
City, State
 
If to the Company:


GEO Holdings Corp.
19103 Gundle Road
Houston, TX 77073
Attention: President
 
 
10

--------------------------------------------------------------------------------

 
 
with copies to:


Code Hennessy & Simmons LLC
10 South Wacker Drive, Suite 3175
Chicago, Illinois 60606
Facsimile: (312) 876-3854
Attention: Daniel J. Hennessy and Marcus George


Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, Illinois 60601
Facsimile: (312) 861-2200
Attention: Kevin R. Evanich, P.C.


If to CHS:


Code Hennessy & Simmons LLC
10 South Wacker Drive, Suite 3175
Chicago, Illinois 60606
Facsimile: (312) 876-3854
Attention: Daniel J. Hennessy and Marcus George


with copies to:


Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, Illinois 60601
Facsimile: (312) 861-2200
Attention: Kevin R. Evanich, P.C.


or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
 
25.  Third-Party Beneficiary. The Company and you acknowledge that CHS is a
third-party beneficiary under this Agreement.
 
26.  Entire Agreement. This Agreement constitutes the entire understanding
between you and the Company with respect to the subject matter hereof, and
supersedes all other agreements, whether written or oral, with respect to the
acquisition by you of Common Stock of the Company, except for any other written
agreements duly executed by the Company to which you are a party.
 
* * * * *
 
 
11

--------------------------------------------------------------------------------

 

Please execute the extra copy of this Agreement in the space below and return it
to the Company’s Secretary at its executive offices to confirm your
understanding and acceptance of the agreements contained in this Agreement.
 
Very truly yours,
 
GEO HOLDINGS CORP.
 
By:            
Name: Samir T. Badawi
Title: President & CEO


Enclosures:
(1)
Extra copy of this Agreement
 
(2)
Copy of the Plan


The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.
 
Dated as of
 

--------------------------------------------------------------------------------

OPTIONEE
 

--------------------------------------------------------------------------------

Name:  



 
12

--------------------------------------------------------------------------------

 
 
CONSENT
 
The undersigned spouse of “Optionee” hereby acknowledges that I have read the
foregoing Stock Option Agreement and that I understand its contents. I am aware
that the Agreement provides for the repurchase of my spouse’s shares of Common
Stock under certain circumstances and imposes other restrictions on the transfer
of such Common Stock. I agree that my spouse’s interest in the Common Stock is
subject to this Agreement and any interest I may have in such Common Stock shall
be irrevocably bound by this Agreement and further that my community property
interest, if any, shall be similarly bound by this Agreement.
 
I am aware that the legal, financial and other matters contained in this
Agreement are complex and I am free to seek advice with respect thereto from
independent counsel. I have either sought such advice or determined after
carefully reviewing this Agreement that I will waive such right.
 
______________________________
«Spouse»
 
______________________________
Witness
 
 
13

--------------------------------------------------------------------------------

 

Exhibit A
 
STOCKHOLDERS AGREEMENT
 
Joinder
 
The undersigned is executing and delivering this Joinder pursuant to the
Stockholders Agreement dated as of May 18, 2004 (as amended from time to time,
the “Stockholders Agreement”), among GEO Holdings Corp., a Delaware corporation
(the “Company”) and the other person named as parties therein.
 
By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Stockholders Agreement as a holder of Stockholder Shares in the same
manner as if the undersigned were an original signatory to the Stockholders
Agreement, and the undersigned’s _______ shares of Common Stock shall be
included as Stockholder Shares under the Stockholders Agreement. Any notice
required to be given to the undersigned pursuant to Section 11(g) of the
Stockholders Agreement shall be sent to the address set forth below.
 
Accordingly, the undersigned has executed and delivered this Joinder as of the
___ day of ____________, ______.
 
__________________________________________
Signature of Stockholder
 
__________________________________________
Print Name of Stockholder


Address:
__________________________________________
__________________________________________
__________________________________________


 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
REGISTRATION AGREEMENT
 
Joinder
 
The undersigned is executing and delivering this Joinder pursuant to the
Registration Agreement dated as of May 18, 2004 (as amended from time to time,
the “Registration Agreement”), among GEO Holdings Corp., a Delaware corporation
(the “Company”), and the other persons named as parties therein.
 
By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Registration Agreement as a holder of Other Registrable Securities in the
same manner as if the undersigned were an original signatory to the Registration
Agreement, and the undersigned’s ______ shares of Common Stock shall be included
as Other Registrable Securities under the Registration Agreement.
 
Accordingly, the undersigned has executed and delivered this Joinder as of the
___ day of _________, _____.
 
__________________________________________
Signature of Stockholder
 
__________________________________________
Print Name of Stockholder
 
 
 

--------------------------------------------------------------------------------

 


 